Title: To George Washington from François Crouin, 1 March 1790
From: Crouin, François
To: Washington, George



Sir
Richmond [Va.] 1 March 1790

In the momentous occupations of your Excellency for the general happiness of America I fear to intrude the voice of an old Soldier who claims the compensations of his Services, but as the compassionate Soul of your Excellency unbends itself by particular acts of benevolence & justice, I am emboldened to recall to his mind that I had the honor to present myself at his lodgings in his passage thro’ this town in the year 1786 when your Excellency had the goodness to read my Commission given

under the hand of Governor Rutledge of So. Carolina specifying that I was Captain Bombardier & also a Certificate of good Conduct from General Lincoln as well as a permission on parole from Genl Clinton to go to Williamsburg as prisoner of war with other officers taken at Charlestown, but your Excellency told me that tho’ you wish’d it were in your power to procure me my pay as Captn, yet at the same time being yourself a single individual without power put it beyond your reach; But now your Excellency is in a Station to follow his just & beneficient inclinations I am coming to supplicate him to give necessary orders so that I may receive some compensation for my Services for which I never have received a single penny ⟨, &⟩ my age & the modicity of my fortune hinders m⟨e⟩ from making a Journey in order to obtain my just dues⟨,⟩ I have only to hope in your Excellency for whom I make the best wishes to heaven. I am with the most profound Respect Your Excellency’s Most obedt & most humble Servant

François Crouin

